CLD-022                                                        NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                                 ___________

                                       No. 18-3082
                                       ___________

                               In Re: ROBERT ALLEY,
                                                Petitioner
                       ____________________________________

                      On a Petition for Writ of Mandamus from the
                 United States District Court for the District of Delaware
                      (Related to D. Del. Civ. No. 1-16-cv-00569)
                      ____________________________________

                    Submitted Pursuant to Rule 21, Fed. R. App. P.
                                 November 1, 2018
            Before: CHAGARES, RESTREPO and SCIRICA, Circuit Judges

                           (Opinion filed December 20, 2018)
                                       _________

                                        OPINION*
                                        _________

PER CURIAM

       On September 16, 2018, Robert Alley filed a petition for writ of mandamus to

compel the District Court to adjudicate his petition for a writ of habeas corpus. But by

order entered October 17, 2018, the District Court dismissed Alley’s habeas petition, so

we must in turn dismiss his mandamus petition as moot. See Blanciak v. Allegheny

Ludlum Corp., 77 F.3d 690, 698-99 (3d Cir. 1996) (“If developments occur during the


*
 This disposition is not an opinion of the full Court and pursuant to I.O.P. 5.7 does not
constitute binding precedent.
course of adjudication that eliminate a plaintiff’s personal stake in the outcome of a suit

or prevent a court from being able to grant the requested relief, the case must be

dismissed as moot.”).




                                              2